Name: Commission Regulation (EEC) No 2323/89 of 28 July 1989 amending Regulation (EEC) No 1957/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 89 Official Journal of the European Communities No L 220/59 COMMISSION REGULATION (EEC) No 2323/89 of 28 July 1989 amending Regulation (EEC) No 1957/89 fixing for the 1989/90 marketing year the minimum price to be paid to producers for tomatoes and the amount of production aid for processed tomato products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Article 4 (4) and 5 (5) thereof, Whereas Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EEC) No 2321 /89 (4), makes provision for new processed tomato products ; Whereas Commission Regulation (EEC) No 1957/89 (*) fixes the minimum price to be paid to producers for tomatoes and the amount of production aid for the 1989/90 marketing year ; whereas, for the sake of sound administrative management, certain existing classification should be combined ; whereas Annex II to the abovemen ­ tioned Regulation should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables. HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1957/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 29. 0 OJ No L 152, 8 . 6. 1984, p. 16. (4) See page 57 of this Official Journal . (4 OJ No L 187, 1 . 7. 1989, p. 109. No L 220/60 Official Journal of the European Communities 29 . 7. 89 ANNEX 'ANNEX II Production aid Product ECU/100 kg net ex producer for products grown in : Spain (') Portugal (') Other Member States (2) 1 . Tomato concentrates with a dry weight content of 28 % or more but less than 30 % 20,710 22,011 31,772 2. Preserved whole peeled tomatoes : (a) of the San Marzano variety 6,633   11,444 (b) of the Roma and similar varieties 5,092 4,244 8,071 3. Unpeeled whole preserved tomatoes of the Roma and similar varieties 3,564 2,971 5,650 4. Frozen whole peeled tomatoes : I \ (a) of the San Marzano variety 6,633  11,444 (b) of the Roma and similar varieties 5,092 4,244 8,071 5. Preserved peeled tomatoes, non-whole or in pieces 3,463 2,886 5,488 6. Unpeeled preserved tomatoes, non-whole or in pieces 3,463 2,886 5,488 7. Non-whole frozen peeled tomatoes 3,463 2,886 5,488 8 . Tomato flakes 68,914 73,244 105,724 9. Tomato juice with a dry weight content of 7 % or more but less than 12 % : (a) with a dry weight content of 7 % or more but less than 8 % 5,356 5,692 8,217 (b) with a dry weight content of 8 % or more but less than 10 % 6,427 6,831 9,860 (c) with a dry weight content of 10 % or more 7,856 8,349 12,051 10. Tomato juice with a dry weight content of less than 7 % : (a) with a dry weight content of 5 % or more 4,285 4,554 6,574 (b) with a dry weight content of 3,5 % or more but less than 5 % 3,392 3,605 5,204 (') The amounts shown in this column are applicable only when the products are processed in Spain or Portugal repectively. In cases where such products are processed outside Spain or Portugal, no production aid is applicable. (2) The amounts shown in this column are applicable only when the products are processed in a Member State, other than Spain and Portugal. In cases where such products are processed in Spain or Portugal, no production aid is applicable/